Section 70 of the Labor Law, as amended by chapter 184 of the Laws of 1903, provides: "No child under the age of fourteen years shall be employed, permitted or suffered to work in or in connection with any factory in this state. No child between the ages of fourteen and sixteen years shall be so employed, permitted or suffered to work *Page 400 
unless an employment certificate issued as provided in this article shall have been theretofore filed in the office of the employer at the place of employment of such child."
It is provided by the Penal Code (section 384-1), that "Any person who violates or does not comply with:
"1. The provisions of article six of the labor law relating to factories * * * is guilty of a misdemeanor and upon conviction shall be punished for a first offense by a fine of not less than twenty nor more than one hundred dollars. * * *"
Said section of the Labor Law is a police regulation intended for the protection of the public health. A violation of its provisions is not malum in se, but malum prohibitum. Such a prohibitive statute should be strictly construed. (People v.Werner, 174 N.Y. 132.)
The defendant was not individually an employer of labor. He was an officer, agent and employee of the corporation and responsible to it for the conduct of its business but so far as appears in no way beneficially interested therein. Such an officer, agent and employee has such powers and performs such duties in the management of the property and affairs of the corporation as may be prescribed by the directors or in the by-laws of the corporation. (The Stock Corporation Law, § 27.)
We assume that the person who owns a factory is liable for a violation of said section of the Labor Law if contrary to the provisions thereof a child is employed by such owner either directly or through an officer, agent or employee, and wholly without regard to whether the employment is an intentional and willful violation of the statute. The term "person" includes a corporation or joint association as well as a natural person. (Penal Code, § 18, subd. 13.)
The owner, by or for whom the child is employed in violation of the statute, is liable because such employment is prohibited. The question of intent is immaterial. (People v. Werner, supra;People v. Kibler, 106 N.Y. 321.) The person actually entering into the contract by which a child is employed contrary to the provisions of the said section of the *Page 401 
Labor Law is liable therefor, although such person acts as the agent or employee of another because his act is also contrary to such provision of the statute.
The question directly before us, however, is as to whether an employee of a corporation, who is the superior in authority of another employee of such corporation, is individually liable for such employment in the interest of and for the beneficial purposes of the corporation when such employment is made by the subordinate without the knowledge or consent of the person charged with the crime and contrary to his express direction. We think not.
The Labor Law relating to factories does not treat the owner of a factory and the superintendent or manager thereof as equally responsible in all cases for carrying out its provisions.
Section 76, relating to the registry of children employed in a factory, by its express terms applies to each "person owning or operating a factory and employing children." Sections 77 and 78, relating to the hours of labor of minors and women, apply to "The employer of such persons;" section 79, relating to the inclosure and operation of elevators and hoisting shafts and the inspection thereof; section 86, relating to ventilation; section 90, relating to inspection of factory buildings, and section 92, relating to the employment of women and children at polishing or buffing, apply to "the owner, agent or lessee of such factory;" section 81, relating to the protection of employees operating machinery, applies to "The owner or person in charge of a factory where machinery is used;" section 83, relating to factory inspectors ordering the erection of fire escapes, applies to "the owner, proprietor or lessee of any factory or the agent orsuperintendent thereof, or either of them;" section 87, relating to the report of accidents, applies to "the person incharge of any factory;" and section 91, relating to the inspection of boilers, applies to "the owner, agent, manager or lessee of such factory."
An examination of all of the sections in the article of the Labor Law relating to factories shows that it was the intention *Page 402 
of the legislature to make an owner, as the person beneficially interested, generally liable for violations of the article, and also to place upon the persons immediately or personally connected with the acts prohibited the responsibility for carrying out the provisions thereof.
"A person concerned in the commission of a crime whether he directly commits the act constituting the offense or aids and abets in its commission, and whether present or absent, and a person who directly or indirectly counsels, commands, induces or procures another to commit a crime, is a principal." (Penal Code, section 29.)
The defendant is not a principal as defined in said section of the Penal Code. "A person who commits or participates in an act which would make him an accessory if the crime committed were a felony, is a principal, and may be indicted and punished as such, if the crime be a misdemeanor." (Penal Code, sec. 31.) The defendant did not commit or participate in the act of employing the girl mentioned in the information or complaint.
There is no provision of the Labor Law which makes the superintendent of a factory of a corporation liable for the employment of a child under sixteen years of age by a foreman or other employee contrary to express directions given in good faith by such superintendent. The defendant is not in any sense a person who aids or abets such employment in violation of the statutes or who counsels, commands, induces or procures such employment. He was not a person who employed, permitted or suffered the girl mentioned to work in the Kursheedt Manufacturing Company.
The judgment convicting the defendant of the crime of violating section 70 of the Labor Law should, therefore, be reversed, and the defendant discharged.
CULLEN, Ch. J., HAIGHT, VANN, WERNER, WILLARD BARTLETT and HISCOCK, JJ., concur.
Judgment reversed. *Page 403